                                                  Entered on Docket
                                                  July 31, 2019
                                                  EDWARD J. EMMONS, CLERK
                                                  U.S. BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA


  1   Gregg S. Kleiner (SBN 141311)
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335              The following constitutes the order of the Court.
      San Francisco, CA 94104                  Signed: July 30, 2019
  3   Tel: 415-672-5991
      Fax: 415-680-1712
  4   gkleiner@rinconlawllp.com
                                               _________________________________________________
                                               M. Elaine Hammond
  5                                            U.S. Bankruptcy Judge
      Counsel for
  6   DORIS A. KAELIN,
      Trustee in Bankruptcy
  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                               NORTHERN DISTRICT OF CALIFORNIA

 10                                          SAN JOSE DIVISION

 11   In re                                                 Case No. 18-50398 MEH
                                                            Chapter 7
 12                                                         Hon. M. Elaine Hammond
              TECHSHOP, INC.,
 13                                                         ORDER AUTHORIZING SALE OF
                     Debtor.                                PERSONAL PROPERTY (Ford Sale)
 14

 15

 16           The Court having reviewed and considered: (i) Motion to Sell Personal Property (Ford

 17   Sale) (“Motion”) (Docket 218) filed by Doris Kaelin, Chapter 7 Trustee (“Trustee”) of the above-

 18   captioned Debtor; (ii) the Trustee’s request for order approving the Motion; and (iii) the

 19   declaration of Gregg S. Kleiner in support thereof, notice of the Motion being adequate and proper

 20   under the circumstances and other good cause appearing

 21           IT IS HEREBY ORDERED THAT:

 22           1.     The Trustee is authorized to enter into an “Agreement to Purchase Personal Property”

 23   (“Agreement”) with Ford Motor Company or its assignee (“Buyer”). A true and correct copy of the

 24   Agreement is attached as Exhibit 2 to the Motion.

 25           2.     Pursuant to the provisions of the stipulation for sale free and clear of lien between

 26   the Trustee and Autodesk, Inc. (Docket 223), the sale of the Assets (as defined in the Agreement),

 27   (i) shall be free and clear of the Autodesk Lien and any related liens (as defined in the stipulation),

 28   or claims that Autodesk may have against the Assets, pursuant to 11 U.S.C. § 363(f)(2), and (ii) the

                                                                                                           1
Case: 18-50398      Doc# 227      Filed: 07/30/19     Entered: 07/31/19 08:24:05        Page 1 of 3
  1   Autodesk lien shall attach to the sale proceeds generated from the sale of the Assets with the same

  2   right and priority that existed, if any, prior to the sale of the Assets.

  3           3.      The Court, having reviewed and considered the Declaration of Daniel G. Byrne in

  4   support of good faith purchaser finding (Docket No. 224), the Buyer is approved as a buyer in good

  5   faith in accordance with Section 363(m) of the Bankruptcy Code and the Buyer shall be entitled to

  6   all of the protections provided to a good faith buyer under 11 U.S.C. § 363(m).

  7           4.      This order is effective upon entry and the stay otherwise imposed by Rule 62(a) of

  8   the Federal Rules of Civil Procedure and/or Bankruptcy Rule 6004(h) shall not apply.

  9                                         *** END OF ORDER ***

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                                                       2
Case: 18-50398      Doc# 227       Filed: 07/30/19      Entered: 07/31/19 08:24:05      Page 2 of 3
  1                                    *** COURT SERVICE LIST ***

  2   No Court service required.

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-50398     Doc# 227        Filed: 07/30/19   Entered: 07/31/19 08:24:05   Page 3 of 3
